Title: To Thomas Jefferson from David Bailie Warden, 20 January 1822
From: Warden, David Bailie
To: Jefferson, Thomas


Dear Sir,
Paris,
20 Jan. 22.
I have the Pleasure of forwarding to you a collection of the “Bibliographic de la France”, and two or three catalogues of Books, which will give you some idea of french Literature.a geographical society has been lately established by the influence of members of the Institute and of the general government, which promises to be of great utility.The Linnean society is revived by subscription, as you will perceive by the inclosed letter, which announces your nomination as an honorary member.I am sorry to perceive by the Presidents’ speech that there is little hope of a speedy arrangement between France and the united states. The opposition party in the House of Deputies have but all these influence. I am, dear sir, with great respect,Your most devoted SertD. B. Warden